                                                                                            1   MOLLY REZAC
                                                                                                Nevada Bar No. 7435
                                                                                            2   molly.rezac@ogletreedeakins.com
                                                                                                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                            3
                                                                                                50 West Liberty Street
                                                                                            4   Suite 920
                                                                                                Reno, NV 89501
                                                                                            5   Telephone: 775.440.2372
                                                                                                Fax: 775.440.2376
                                                                                            6   Attorney for Defendant Pilot Thomas Logistics, LLC
                                                                                            7
                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                            8
                                                                                                                                FOR THE DISTRICT OF NEVADA
                                                                                            9
                                                                                                AMBER QUINTANILLA, an individual,                    Case No.: 3:19-cv-00627-MMD-WGC
                                                                                           10
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                       Plaintiff,                          STIPULATION AND ORDER TO
                                                                                           11
                                                                                                                                                             EXTEND DEADLINE FOR
                                                                                                       vs.                                                 DEFENDANT TO RESPOND TO
                                                                                           12
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                                           PLAINTIFF'S COMPLAINT AND
                                                                                           13   PILOT THOMAS LOGISTICS, LLC, a                                   JURY DEMAND
                                                                                                Domestic Limited-Liability Company,
                                                          Telephone: 702.369.6800
                                                            Las Vegas, NV 89169
                                                             Wells Fargo Tower




                                                                                           14                                                                          (First Request)
                                                                                                                       Defendant.
                                                                                           15

                                                                                           16

                                                                                           17          Pursuant to L.R. I.A. 6-1, 6-2, and L.R. 7-1, Plaintiff Amber Quintanilla ("Plaintiff") and

                                                                                           18   Defendant Pilot Thomas Logistics, LLC ("Defendant"), by and through their respective counsel,

                                                                                           19   hereby stipulate and agree to extend the time for Defendant to file a response to Plaintiff's Complaint

                                                                                           20   and Jury Demand (“Complaint”), from November 11, 2019 to December 2, 2019. Defense counsel

                                                                                           21   has just been retained in this matter and requires additional time to investigate the facts of this matter

                                                                                           22   and prepare a response to Plaintiff’s Complaint. This is the Parties’ first request to extend the time

                                                                                           23   for Defendant to respond to Plaintiff’s Complaint.

                                                                                           24   ...

                                                                                           25   ...

                                                                                           26   ...

                                                                                           27   ...

                                                                                           28   ...


                                                                                                                                                  -1-
                                                                                            1          This requested extension of time is sought in good faith and not for purposes of causing any

                                                                                            2   undue delay.

                                                                                            3   DATED this 11th day of November, 2019.               DATED this 11th day of November, 2019.

                                                                                            4   THE GEDDES LAW FIRM, P.C.                            OGLETREE, DEAKINS, NASH, SMOAK
                                                                                                                                                     & STEWART, P.C.
                                                                                            5

                                                                                            6   /s/    William J. Geddes                              /s/    Molly M. Rezac
                                                                                                William J. Geddes                                    Molly M. Rezac
                                                                                            7   Kristen R. Geddes                                    50 West Liberty Street, Suite 920
                                                                                                8600 Technology Way, Suite 107                       Reno, NV 89501
                                                                                            8   Reno, NV 89521                                       Telephone: 775.440.2372
                                                                                                Telephone: 775.853.9455                              Attorneys for Defendant Pilot Thomas
                                                                                            9
                                                                                                Attorneys for Plaintiff Amber Quintanilla            Logistics, LLC
                                                                                           10
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                           11
                                                                                                                                            ORDER
                                                                                           12          IT IS SO ORDERED:
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                           13
                                                          Telephone: 702.369.6800
                                                            Las Vegas, NV 89169




                                                                                                                                     _____________________________________________
                                                             Wells Fargo Tower




                                                                                           14
                                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                           15

                                                                                           16                                        DATED: November 12, 2019.
                                                                                           17

                                                                                           18

                                                                                           19

                                                                                           20

                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26

                                                                                           27

                                                                                           28


                                                                                                                                               -2-
